Citation Nr: 0619571	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-29 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability due to 
service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran's dysthymic disorder produces occupational 
and social impairment with deficiencies in most areas, but it 
does not produce total occupational and social impairment.  

2.  Service connection is in effect only for dysthymic 
disorder, ratable as 70 percent disabling.

3.  Service-connected dysthymic disorder does not render the 
veteran unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but not for a 100 
percent rating, for dysthymic disorder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.130, 
Diagnostic Code 9433 (2005).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 4.16 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.  
Pertinent rating criteria will be discussed briefly, 
relevantly, and with citations where appropriate.  

Increased rating for dysthymic disorder

The evidence shows that the veteran has more than one 
psychiatric disease causing impairment, and only one is 
service-connected (dysthymic disorder).  The 
service-connected manifestations have been dissociated from 
the nonservice-connected ones.  Accordingly, it is 
appropriate that the service-connected rating be only for the 
service-connected manifestations.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

A 70 percent rating is warranted for dysthymic disorder when 
there is occupational and social impairment with deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking, or mood (exemplary symptoms are listed at 
38 C.F.R. § 4.130).  

In this case, the evidence shows the veteran meets the 
criteria for a 70 percent rating.  The examiner in June 2005 
indicated that the veteran's dysthymia results in serious 
social and industrial impairment and that its manifestations 
include a chronic depressive mood, low energy, poor 
concentration, social withdrawal, irritability, and decreased 
activity and productivity.  This in essence shows that there 
is occupational and social impairment with deficiencies in 
most areas due to his service-connected dysthymic disorder.  
June 2001 and January 2006 reports from Dr. Marrero accord 
with the conclusion that the veteran has occupational and 
social impairment with deficiencies in most areas, as he 
reports that the veteran is unable to function in almost all 
areas.  Accordingly, the Board concludes that the evidence 
supports the assignment of a 70 percent rating.

A 100 percent schedular rating should also be considered.  A 
100 percent rating is warranted for dysthymic disorder when 
there is total occupational and social impairment.  Exemplary 
symptoms are listed at 38 C.F.R. § 4.130.  

The evidence shows that the veteran does not meet the 
criteria for a 100 percent schedular rating.  The examiner in 
2005 indicated that the veteran is not unemployable due to 
his service-connected dysthymic disorder, and that the 
veteran's social and occupational impairment from his 
dysthymia was serious, not total.  Additionally, a 2002 VA 
examination report indicates that the veteran was not unable 
to work only because of his service-connected dysthymic 
disorder, but that, instead, his unemployability was due to 
all of his medical problems including chiefly multiple 
sclerosis.  

Dr. Marrero said that the veteran does not possess the 
functional capacity to be in a competitive work setting in 
August 2002, he made a similar comment in August 1999, and he 
reported in June 2001 that the veteran was showing inability 
to function in almost all areas.  However, he did not 
expressly attribute the veteran's incapacity to dysthymic 
disorder.  Therefore, the relevance of his reports to the 
question of how much impairment the veteran has from 
dysthymic disorder is questionable, and as noted earlier, the 
VA examiners in 2002 and 2005 indicated that it is not total.  
Moreover, in January 2006, Dr. Marrero did not specifically 
describe the veteran as unable to work, or as totally 
impaired, occupationally and socially, due solely to his 
service-connected disability.  Rather, he described the 
veteran as having an inability to establish and maintain 
effective work and social relationships, or to cope with a 
work schedule or increased mental demands associated with 
work procedures.  This more closely describes the criteria 
for a 70 percent schedular disability evaluation.

GAF's between 50 and 60 have been reported, with the most 
recent one being 55 for both dysthymic disorder and cognitive 
deficits due to cerebrovascular disease in June 2005.  The 
examiner in April 2002 found the GAF to be 50-55.  These are 
not supportive of a finding of total impairment.  A score of 
50 is at the uppermost part of the continuum representing 
serious symptoms or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job), per DSM-IV (incorporated by reference into 
38 C.F.R. § 4.130.  There was one score of 50 in April 2002, 
and another in 2004.  The veteran's have predominantly been 
above 50, and scores between 51 and 60 represent moderate 
symptoms or "moderate difficulty in social, occupational, or 
school functioning, according to DSM-IV.  See Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  There were also 2 scores of 
60, in November 2002 and March 2003.  The GAF's do not 
support a finding of total impairment from dysthymic disorder 
but instead more nearly approximate deficiencies in most 
areas.

The preponderance of the evidence is against a 100 percent 
rating for dysthymia.  No more than occupational and social 
impairment with deficiencies in most areas due to dysthymia 
is present.  

TDIU

Since the veteran's schedular rating for dysthymia should be 
70 percent, he meets 38 C.F.R. § 4.16's criteria for 
consideration of a TDIU on a schedular basis.  His only 
service-connected disability is dysthymia, and it is rated as 
70 percent disabling.  A TDIU may be assigned when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16.

However, the evidence in this case shows that the veteran's 
service-connected dysthymic disorder alone does not render 
him unemployable.  The 2005 VA examination report in essence 
states this, and so does the 2002 VA examination report.  A 
2006 report from Dr. Marrero indicates that the veteran does 
not have the ability to establish and maintain effective work 
and social relationships, but his diagnosis was PTSD.  Also, 
in August 2002, Dr. Marrero stated that the veteran did not 
have the functional capacity to be in a competitive work 
setting, and diagnosed major depression, but he not indicate 
that the veteran was unemployable due to the service-
connected dysthemia alone.  While the evidence indicates that 
the veteran is unable to work at present, the preponderance 
of the evidence is against a conclusion that the veteran is 
unable to secure or follow substantially gainful employment 
due to his service-connected psychiatric disorder alone.  
This includes the GAF scores, which are an indication that 
there is not total impairment due to dysthymic disorder.

In light of the above, a TDIU is not warranted.  

The veteran argues that the Social Security Administration 
(SSA) found him completely disabled due to the disability at 
issue.  However, there are records before VA that were not 
before SSA when it made its decision, including specifically 
the 2002 and 2005 VA examination reports, which are very 
probative.  Moreover, the records from SSA indicate that the 
veteran was considered disabled by a combination of physical 
and psychiatric disability.  The preponderance of the 
evidence is against a rating greater than 70 percent and 
against a TDIU and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a May 2001 letter 
regarding the TDIU claim, and in a July 2004 letter regarding 
both claims, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the October 
2005 supplemental statement of the case.  The notice preceded 
the adjudication of the TDIU claim. 

The veteran did not receive a notice prior to the initial 
adjudication of the increased rating claim.  Notice was, 
however, provided before the last supplemental statement of 
the case, and the claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  There is no alleged or 
actual prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify or to assist the 
claimant concerning effective date for a TDIU are harmless as 
a TDIU has been denied.  The Board may proceed with its 
decision granting an increased rating for dysthymic disorder 
as the question of the effective date for an increased rating 
for dysthymic disorder has not been decided yet.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
examination reports, as well as private medical records and 
information from Social Security Administration.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

A 70 percent rating for dysthymic disorder is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A TDIU is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


